     Case 2:21-cv-00410-KJM-JDP Document 7 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY WEST, JR.,                                   Case No. 2:21-cv-00410-KJM-JDP (HC)
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                         TO STATE A CLAIM
14    BRIAN CATES,
15                       Respondent.
16

17          On April 26, 2021, I screened petitioner’s petition for writ of habeas corpus, notified him

18   that the petition failed to state a cognizable federal claim, and granted him sixty days to file an

19   amended petition. ECF No. 6. To date, petitioner has not filed an amended petition.

20          To manage its docket effectively, the court imposes deadlines and requires litigants to

21   meet those deadlines. The court may dismiss a case for petitioner’s failure to prosecute or failure

22   to comply with its orders or local rules. See Fed. R. Civ. P. 41; Hells Canyon Pres. Council v.

23   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits,

24   with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at least under

25   certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a duty to

26   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

27   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

28
                                                        1
     Case 2:21-cv-00410-KJM-JDP Document 7 Filed 07/26/21 Page 2 of 2


 1            I will give petitioner an opportunity to explain why the court should not dismiss his case

 2   for failure to file an amended petition. Failure to respond to this order will constitute failure to

 3   comply with a court order and will result in dismissal of this case. Accordingly, petitioner must

 4   show cause within twenty-one days of the date of entry of this order why the court should not

 5   dismiss his case for failure to prosecute and for failure to state a cognizable federal claim for the

 6   reasons set forth in the April 26, 2021. Should petitioner wish to continue with this lawsuit, he

 7   shall also file, within twenty-one days, an amended petition for writ of habeas corpus.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      July 25, 2021
11                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
